

115 HR 3366 IH: Senior Housing Improvement and Retirement Accounts Act of 2017
U.S. House of Representatives
2017-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3366IN THE HOUSE OF REPRESENTATIVESJuly 24, 2017Mr. Gottheimer (for himself and Mr. Katko) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to allow, in certain cases, an increase in the
			 limitation on the exclusion for gains from a sale or exchange of a
			 principal residence.
	
 1.Short titleThis Act may be cited as the Senior Housing Improvement and Retirement Accounts Act of 2017 or the Senior Housing IRA Act of 2017. 2.Increase in exclusion limitation for gains from certain sales of principal residences (a)In generalSubsection (b) of section 121 of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:
				
					(6)Special rules for certain taxpayers
 (A)In generalIn the case of a qualified individual, paragraph (1) shall be applied by inserting the sum of before $250,000 and by inserting and the amount treated under paragraph (8) of section 408A(c) as a qualified rollover contribution to a Roth IRA of the qualified individual referred to in paragraph (6)(A) after $250,000.
 (B)Qualified individualThe term qualified individual means, with respect to a sale or exchange of property to which subsection (a) applies, an individual who—
 (i)has attained the age of 55 before the date of such sale or exchange, (ii)has owned and used the property as such individual’s principal residence for a period of not less than 20 years, and
 (iii)has not previously elected to treat a contribution to a Roth IRA as a qualified rollover contribution under paragraph (8) of section 408A(c).
							In the case of a joint return, ownership and use of the property by an individual’s spouse shall be
			 taken into account as ownership and use by such individual..
			(b)Removing Roth IRA contribution limits
 (1)In generalSubsection (c) of section 408A of such Code is amended by adding at the end the following new paragraph:
					
						(8)Proceeds from sales of certain residences treated as rollover contributions
 (A)In generalIn the case of a qualified individual (as defined in subsection (b)(6)(B) of section 121), a contribution to a Roth IRA of gain from a sale or exchange of property described in subsection (a) of such section may be treated, at the election of such taxpayer, as a qualified rollover contribution from a Roth IRA for purposes of this section.
 (B)LimitationThe amount of gain that may be treated as a qualified rollover contribution under subparagraph (A) for a taxpayer may not exceed the excess of—
 (i)the gain from the sale or exchange described in subparagraph (A), over (ii)the amount that would (without regard to paragraph (6) of subsection (b) of such section) be excluded from gross income under subsection (a) of section 121..
 (c)Effective dateThe amendment made by this section shall apply with respect to sales or exchanges of property in taxable years beginning after the date of the enactment of this Act.
			